DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0224611 to Pfenniger.	As to claim 1, Pfenniger discloses a system for improving a breast pumping session comprising: a database having at least one data group [0044], wherein the database is configured to send and receive group data regarding a pumping pattern (pumping patterns, [0044-0046]); a data processing unit (data processing unit, 3, Figure 3 and [0041]) configured to analyze pumping data regarding the breastpumping session and compare the pumping data to the group data; a breast pump system (breast pump, [0015]) communicably coupled to the data processing unit and configured to implement a change to a setting of the breast pump system during the breast pumping session based on the analysis of the pumping data.  In particular, Pfenniger teaches an automatic evaluation procedure with automatic feedback [0026]. Pfenniger also teaches that it is possible to adapt a device already in use optimally and individually to the requirements of the respective user [0014]. 	As to claim 2, Pfenniger discloses the system wherein the data processing unit is configured to cause the database to update the at least one data group based on the analysis of the pumping data (the newly generated data may be read automatically into the data processing unit, [0042]).by causing implementation of real-time changes to the breastpumping session (newly generated data may be read automatically into the data processing unit, [0042]). 	As to claim 16, Pfenniger discloses a breastpump system comprising: at least one breastshield (nipple shield type, [0033]) having a portion within which a woman’s breast is received for the expression of milk; a source of pressure in communication with the at least one breastshield (pumping mother’s milk, [0033]); and a controller configured to execute a pumping pattern for a breastpumping session, wherein the controller is further configured to send pumping data to a data processing unit for analysis and receive the analyzed pumping data from the data processing unit; wherein the controller is configured to modify the pumping pattern during the breast pumping session based on the analyzed pumping data (control instructions for a device/regulating instructions for device/program for operating a device/application software [0026]; the system makes it possible to adapt a device already in use optimally and individually to the requirements of the respective user [0014]).	As to claim 17, Pfenniger discloses the breastpump system further comprising a sensing device configured to receive pumping data from the user and transmit the pumping data to the data processing unit (sensor, [0030]).	As to claim 18, Pfenniger discloses the breastpump system wherein the sensing device is located on or in communication with the breastshield (sensors, [0030])..
Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive.  Applicant argues that Pfenniger fails to disclose a breast pump configured to implement a change to a setting of the breast pump system during the breast pumping session on the analysis of the pumping data.”  However, Pfenniger discloses control instructions for a device/regulating instructions for device/program for operating a device/application software [0026] and, the system makes it possible to adapt a device already in use optimally and individually to the requirements of the respective user [0014].  Therefore, Examiner maintains that Pfenniger discloses implementing a change to a setting of the breast pump system during the breast pumping session on the analysis of the pumping data. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783